Title: From James Madison to J. H. C. Heineken, 14 April 1803
From: Madison, James
To: Heineken, J. H. C.


Sir,
Department of State 14. April 1803
I have the honor to acknowledge the receipt of your letter of the 8th. of the present month stating that the Batavian East India Company were injured by the conduct of two citizens of the United States, one of whom has embezzelled a cargo belonging to them and the other departed from Batavia leaving considerable debts behind. The facilities afforded by the East India company to the American trade give them a peculiar title to the justice of our laws, whensoever those individuals shall be found within their cognizance, and you [may] be assured that the government will omit no step, which may depend upon them, to insure to your Constituents the full benefit of the legal remedies appropriate to their case, should there be occasion for such interposition. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   Heineken (also spelled Heineken) was the commercial agent for the Batavian Republic in Philadelphia (Robinson, Philadelphia Directory for 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 116).


